          Case 1:20-cv-10617-WGY Document 283 Filed 08/28/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF MASSACHUSETTS



MARIA ALEJANDRA CELIMEN SAVINO,
JULIO CESAR MEDEIROS NEVES, and all
those similarly situated,
                                                                 Case No. 1:20-cv-10617 WGY
                       Petitioners-Plaintiffs,

                  v.

STEVEN J. SOUZA,

                       Respondent-Defendant.



      PLAINTIFFS’ OPPOSITION TO EMERGENCY MOTION TO REVOKE BAIL

         Plaintiffs oppose Defendant’s emergency motion to revoke the bail of Lucas Valentim.

Defendant states that Mr. Valentim is to be arraigned in state court this morning. If this is

correct, then a state court judge, weighing all of the appropriate factors, will determine whether

bail should be set in that matter and/or other appropriate conditions placed upon Mr. Valentim.

Mr. Valentim will be able to appear and potentially be appointed counsel who can make

appropriate arguments on his behalf.1 Following these proceedings, Defendant can re-file, or

supplement, its Motion to Revoke Bail. At that point, the Court will have the benefit of

additional pertinent information, in order to determine whether any change in bail status in this

matter is warranted.




1
 In light of the emergency nature of Defendant’s motion, and the lack of any prior notice given, Plaintiffs’ counsel
have not been able to contact Mr. Valentim directly.
                                                          1
            Case 1:20-cv-10617-WGY Document 283 Filed 08/28/20 Page 2 of 3



           In general, Plaintiffs are concerned about Defendant’s increasing rush to this Court with

motions and requests that are based on facts that are only partially known. It is Plaintiffs’

position that justice is better served on a more complete factual record, rather than through

truncated proceedings that cut that possibility short.


                                                 CONCLUSION

           For the foregoing reasons, Defendant’s Emergency Motion To Revoke Bail should be

denied.

August 28, 2020

Respectfully Submitted,

/s/ Oren Sellstrom
Oren Nimni (BBO #691821)
Oren Sellstrom (BBO #569045)
Lauren Sampson (BBO #704319)
Ivan Espinoza-Madrigal†                                  Lisa Pirozzolo
Lawyers for Civil Rights                                 John Butts
61 Batterymarch Street, 5th Floor                        Vinita Ferrera
Boston, MA 02110                                         Felicia Ellsworth
(617) 988-0606                                           Nicole M.F. Dooley
onimni@lawyersforcivilrights.org                         Annaleigh Curtis
                                                         Michael Brown
Muneer Ahmad†                                            Rama Attreya
Michael Wishnie (BBO# 568654)                            Gary Howell-Walton
Sara Zampierin±                                          Mikayla C. Foster
Jerome N. Frank Legal Svcs. Org.                         Elizabeth E. Driscoll
P.O. Box 209090                                          Wilmer Cutler Pickering Hale and Dorr LLP
New Haven, CT 06520                                      60 State Street
Phone: (203) 432-4800                                    Boston, MA 021009
michael.wishnie@ylsclinics.org                           Lisa.Pirozzolo@wilmerhale.com




†
    Admitted pro hac vice.
±
    Motion for admission pro hac vice pending.

                                                     2
            Case 1:20-cv-10617-WGY Document 283 Filed 08/28/20 Page 3 of 3




                                    CERTIFICATE OF SERVICE


           I hereby certify that, on August 28, 2020 notice of this filing will be sent by email to all
parties.

Date: August 28, 2020

__/s/ Oren Sellstrom_______________
Oren Sellstrom (BBO #569045)




                                                     3
